Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONDUCTIVE COATINGS FOR ACTIVE ELECTROCHEMICAL MATERIALS

Examiner: Adam Arciero	S.N. 16/545,655	Art Unit: 1727	December 17, 2020

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.  Claims 1 and 3-9 are currently pending.  Claim 1 has been amended.  Claim 2 has been canceled.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
Claim Interpretation
Claim 1 recites an intended use for a coated power in the preamble.  The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  See MPEP 2111.02.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Shembel et al. and Christensen et al. on claims 1-7 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Shembel et al., Christensen et al. and Cho et al. on claims 8-9 are withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lahlouh et al. (US 2014/0346618 A1).
As to Claims 1 and 3, Lahlouh et al. discloses a coated powder that comprises a plurality of active material particles that are each coated carbon particles (variable conductivity) via a polymer binder (Abstract and claim 1).
As to Claim 4, Lahlouh et al. does not specifically disclose wherein the conductive particles are localized within about 200 nm of the active material particles.  However, it is the position of the Office that the claimed properties are inherent given that the structure, method and components of the prior art and the claimed invention are the same.  See MPEP 2112. 
 In the alternative, Lahlouh et al. recognizes the importance of linking the active particles with the conductive particles via the binder in roder to prevent fracture and maintain electronic conduction (paragraph [0029]).  Therefore, it would have been obvious to one of ordinary skill in the art to find the optimal distance between the active particles and the conductive particles in order to provide an electrode with improved characteristics (paragraph [0037]).  The courts have held that a particular parameter .

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US 2014/0346618 A1) in view of Shembel et al. (US 2009/0117461 A1).
As to Claims 5-6, Lahlouh et al. does not specifically disclose the claimed active material or wherein the conductive particles comprise carbon black.
However, Shembel et al. teaches an electrode comprising a coated powder that comprises: an active material such as LiCoO2 linked to carbon black powder particles (shell particles with a variable conductivity) via a polymer binder (paragraphs [0008]-[0009]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrode of Lahlouh et al. to comprise the claimed active material and carbon black because Shembel et al. teaches that that an electrode with improved electrochemical characteristics can be provided (Abstract).
As to Claim 7, Lahlouh et al. does not specifically disclose the claimed particle size.
However, Shembel et al. teaches wherein the carbon black and has a particle size up to 3000 nm, which overlaps with the claimed invention (paragraph [0027]).   The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05, I.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the particle size of the carbon black conductive additive to read .

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US 2014/0346618 A1) in view of Cho et al. (US 6,372,386 B1).
As to Claims 8-9, Lahlouh et al. does not specifically disclose the claimed solubility and binder.
However, Cho et al. teaches of an electrode mixture comprising an active material, carbon black, polyethylene glycol and NMP as a solvent (col. 3, line 54 to col. 4, line 11).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrode mixture of Lahlouh et al. with polyethylene glycol as the binder and NMP as a casting solvent because Cho et al. teaches that a battery with improved high-rate charge and discharge characteristics can be prepared (Abstract).  In addition, it is the position of the Office that the polymer of modified Lahlouh et al. has the claimed solubility in relation to NMP as a casting solvent given that the materials used in the prior arts and the present invention are the same.  See MPEP 2112.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADAM A ARCIERO/           Examiner, Art Unit 1727